Case: 18-11596      Document: 00515014693         Page: 1    Date Filed: 06/28/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                    No. 18-11596                               Fifth Circuit


                                  Summary Calendar                           FILED
                                                                         June 28, 2019
                                                                        Lyle W. Cayce
JAMES L. ROSS,                                                               Clerk

                                                 Plaintiff-Appellant
v.

THE CITY OF DALLAS, TEXAS,

                                                 Defendant-Appellee




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:17-CV-570


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant James L. Ross appeals the district court’s dismissal
with prejudice of his lawsuit against Defendant-Appellee the City of Dallas,
Texas, alleging claims under 42 U.S.C. §1983 and 18 U.S.C. §1964. Ross’s
claims arose from the City’s foreclosure of property occupied but not owned or
leased by Ross.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11596     Document: 00515014693     Page: 2    Date Filed: 06/28/2019



                                  No. 18-11596
      We have reviewed the record, the parties’ briefs, and the record
excerpts for this appeal, and we have considered the November 14, 2018
Memorandum Opinion and Order of the district court which sets out in detail
the relevant facts and history of this almost decade-old litigation. As a result
of our review, we are satisfied that the district court ruled correctly in
determining that Ross take nothing against the City of Dallas and that this
case be dismissed with prejudice. For essentially the reasons thus set forth
by the district court, its Judgment of even date with its opinion is

AFFIRMED.




                                        2